717 S.E.2d 750 (2011)
STATE
v.
Edward Eugene POOLE, Jr.
No. 420P11-1.
Supreme Court of North Carolina.
October 7, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Paul Y.K. Castle, Jacksonville, for Poole, Edward Eugene (Jr.).
Scott Thomas, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of October 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 7th of October 2011."